       8:20-cv-00463-BCB Doc # 4 Filed: 12/07/20 Page 1 of 2 - Page ID # 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


IN RE: PAUL ALFRED ROSBERG,
                                                                        8:20-CV-463
                        Debtor.
                                                                     BK NO. 20-80487


                                                            MEMORANDUM AND ORDER



       This matter comes before the Court on its own motion. The Court previously entered an

Order noting that Appellant had failed to comply with Federal Rule of Bankruptcy Procedure 8009.

Filing 3. In particular, Rule 8009 requires the appellant to present a statement of issues within

fourteen days of appealing, which Appellant failed to do. Accordingly, on November 19, 2020,

the Court ordered Appellant to present his required statement of issues within fourteen days, or by

no later than December 3, 2020. Filing 3 at 2. As of the date of this filing, Appellant has failed to

comply with the Court’s Order and has not filed a statement of issues or otherwise corresponded

with the Court in any manner.

       The Court previously cautioned Appellant that his “failure to comply with [the Court’s]

Order may result in dismissal of the case without further notice.” Filing 3 at 1; see also Fed. R.

Bankr. P. 8003(a)(2) (“An appellant’s failure to take any step other than the timely filing of a

notice of appeal does not affect the validity of the appeal, but is ground only for the district court

. . . to act as it considers appropriate, including dismissing the appeal.”). Because Appellant has

now repeatedly failed to comply with the required procedure and deadlines, the Court finds his

appeal should be dismissed. Accordingly,

       IT IS ORDERED:



                                                  1
   8:20-cv-00463-BCB Doc # 4 Filed: 12/07/20 Page 2 of 2 - Page ID # 16




1. This case is dismissed, and

2. The Court will enter a separate judgment.


   Dated this 7th day of December, 2020.

                                               BY THE COURT:



                                               ___________________
                                               Brian C. Buescher
                                               United States District Judge




                                           2
